Title: To John Adams from Timothy Pickering, 15 September 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Sept. 15. 1797.

I inclose the application of Mr. James Sykes of the State of Delaware, to be appointed Treasurer of the mint.
It is perhaps ten years or more since I saw Mr. Sykes at my friend Mr. Doz’s. I had more acquaintance with his father, who sustained a good character, and was clerk of the county court in Kent County. His son, Mr. James Sykes, I suppose is the physician, and I believe a gentleman well respected. I think his residence is at Dover—a place so subject to autumnal fevers as to dispose any one to escape from it who can find employment elsewhere.
I have the honor to be / with great respect / sir your obt. servant

T. Pickering
P.S. I inclose a letter from Govr. St. Clair. His character of Colo. Frs. Nichols I believe is perfectly correct.

